260 S.W.3d 866 (2008)
Shawn Lee KRAHENBUHL, Appellant,
v.
Christine ANELLO f/k/a Krahenbuhl, Respondent.
No. WD 68760.
Missouri Court of Appeals, Western District.
August 26, 2008.
Allen S. Russell, Jr., Kansas City, MO, for appellant.
John K. Allinder, Independence, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM.
Shawn Krahenbuhl appeals the trial court's denial of his motion to modify the child custody provisions of his dissolution decree. He contends that the court erred in finding no changed circumstances to warrant a modification of custody. He also finds fault in the court's handling of the in-chambers interviews with the children.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).